PER CURIAM.
We affirm the habitual offender sentences which appellant Marshall Long received in case number 92-14020 CF-A. See Massey v. State, 609 So.2d 598 (Fla.1992). In ease number 89-9171 CF-B, however, we correct a scrivener’s error in the written sentence which appellant received for burglary to reflect a sentence of seven years. See Anderson v. State, 616 So.2d 200 (Fla. 5th DCA 1993); Avery v. State, 543 So.2d 296 (Fla. 5th DCA), appeal dismissed, 553 So.2d 1164 (Fla.1989).
AFFIRMED as corrected.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.